Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The rejections of claims 17-19 and 21-22 over Goto, Klein and Murray in the action of 01/20/2020 have been withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitken (US 7323426 B2), Goto, and Murray as previously cited in the office action of 01/27/2020. 
As previously stated regarding claims 17-22, Aitken discloses a silicate glass (Col 1; lines 11-14} for electronic devices, LCDs, solar cells (Col 1; lines 18-25} thus sheets (Col 2; lines 3-10}. Aitken further discloses the glass comprising transition metals such as titania (Col 3; lineslO-15) in an amount not more than 15 mol% to modify different properties of the glass (at least claim 8, Col 3; lines 1-17}. Alternatively, Aitken discloses these transition metals may be beneficial or advantageous for coloring the glass (Col 5; lines 48-52). Thus it would be obvious incorporated titania for any of reasons may cause color, this would also be known to one skilled in the art as discussed further below.  Furthermore; Aitken specifically states,
Flat panel displays employ sheet glass that necessarily is transparent at visible wavelengths as well as into the ultra violet [0007] and states the glass substrate is transparent in [0015]. Any number of modifying oxides may be added as well as transition metals, including titanium, and the effects are well known as stated by Aitken in [0018] including absorption at specific wavelengths, where Aitken desires the glass to be transparent with specific clarity (at least claims 13-15).
Aitken does not specifically disclose irradiating the glass however where Aitken discloses such trace amounts of transition metals may be present and cause color where a clear/ transparent glass is desirable it would be obvious to one to look to a method of removal of color from glass, thus it would be obvious the titania incorporated would cause color: as taught by Murray (a glass composition having a brownish, pink, flesh color due to cerium or titanium (Page 1, Col 1, lines 35-40 and Col 2; lines 22-41).
Goto discloses irradiating ultraviolet rays having a wavelength of 3000 to 6000 A to a glass product, thus from 300 to 600 nm or an exposure up to 5 hours to remove color, which has been colored, free 
Where Aitken discloses it to be desirable to produce an aluminosilicate glass with transparency and clarity it would be obvious to apply decolorization taught by Goto to achieve this goal in the glass taught by Aitken.
Goto does not disclose the intensity of the radiation however one skilled in the art would be inclined to determine the proper intensities within the wavelength range to remove the color.  The well-known effect of color within aluminosilicate phosphate glass is also explained below.
It should be noted that the term “pink hue” does not carry weight in the claims here.  A method of submitting a glass that has Ti+3 color centers to UV radiation with the wavelengths required by claim 17 for the exposure time of claim 17 meets all of the claim limitations.  The specification has not described the “pink hue” in any way than with the Ti+3 color centers. The term “pink hue” is subjective too.  Murray provides examples of colors or hues existing in glass as one of ordinary skill in the art would recognize and may even consider to overlap with the term “pink hue”.
As stated above, it would be obvious to one skilled in the art to look for a removal of color from silicate glass known in the art to produce the clear glass taught by Aitken.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional ranges taught by Siebers et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Also. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff. 16 USPQ2d 1934 (CCPA1976); In re Malagari. 182 USPQ 549, 553 (CCPA1974) and MPEP 2144.05.
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in the present claims.  Where the prior art Aitken discloses silicate glasses with overlapping ranges of the transition metals and a desire for transparency and clarity one of ordinary skill in the art would be able to determine the proper intensities.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the claimed composition. In re Spada, 911 F.2d 705,15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA1980); In re Swinehart, 439 F.2d 2109,169 USPQ 226 (CCPA1971).
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 23-26 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitken (US 7323426 B2), Goto, and Murray as above and further evidenced by Truvosa et al. NATURE OF COLOR CENTERS IN SILICATE GLASSES WITH ADDITIONS OF CERIUM AND TITANIUM OXIDES, Glass and Ceramics Translated from Steklo i Keramika, No. 7, pp. 9 – 13, July, 2009 and provided herein and further as evidenced by Shelby, James Glass Processing course provided herein.
Regarding claims 23-26 and 30-31, Aitken discloses an aluminophosphosilicate glass (Col 1; lines 11-14} for electronic devices, LCDs, solar cells (Col 1; lines 18-25} thus sheets (Col 2; lines 3-10}. Aitken further discloses the glass comprising transition metals such as titania (Col 3; lines 10-15) in an amount not more than 15 mol% to modify different properties of the glass (at least claim 8, Col 3; lines 1-17}. Alternatively, Aitken discloses these transition metals may be beneficial or advantageous for coloring 
Flat panel displays employ sheet glass that necessarily is transparent at visible wavelengths as well as into the ultra violet [0007] and states the glass substrate is transparent in [0015]. Any number of modifying oxides may be added as well as transition metals, including titanium, and the effects are well known as stated by Aitken in [0018] including absorption at specific wavelengths, where Aitken desires the glass to be transparent with specific clarity (at least claims 13-15)
Aitken does not specifically disclose irradiating the glass however where Aitken discloses such trace amounts of transition metals may be present and cause color where a clear/ transparent glass is desirable it would be obvious to one to look to a method of removal of color from glass.
Goto discloses irradiating ultraviolet rays having a wavelength of 3000 to 6000 A to a glass product, thus from 300 to 600 nm or an exposure up to 5 hours to remove color, which has been colored, free electrons in the glass are energized, and color centers in the glass product are disappeared and decolorized, wherein the glass product may be (a) a sodium glass, (b) a hard glass, (c) a lead-containing radiation protection glass, (d) an optical glass, or the like; and The decolorization may be observed by visual despite there might be differences for different wavelengths. 
Where Aitken discloses it to be desirable to produce an aluminosilicate glass with transparency and clarity it would be obvious to apply decolorization taught by Goto to achieve this goal in the glass taught by Aitken.
Goto does not disclose the intensity of the radiation however one skilled in the art would be inclined to determine the proper intensities within the wavelength range to remove the color.  The well-known effect of color within aluminosilicate phosphate glass and alkali aluminosilicate glass is also explained below.
It should be noted that the term “pink hue” does not carry weight in the claims here.  A method of submitting a glass that has Ti+3 color centers to UV radiation with the wavelengths required by claim 17 for the exposure time of claim 17 meets all of the claim limitations.  The specification has not described the “pink hue” in any way than with the Ti+3 color centers. The term “pink hue” is subjective to Klein and Murray provide examples of colors or hues existing in glass as one of ordinary skill in the art would recognize and may even consider to overlap with the term “pink hue”.

Truvosa discloses silicate glasses, such as the glass composition disclosed in Col 2, pp 240 of an aluminosilicate barium strontium glass wherein the transition metals cause color centers and may be removed by Ultra violet rays.
Shelby discloses color centers causing different colors in glass, as one of ordinary skill in the art would know.  Specifically slide 45 discusses how color centers formed in glass can be formed do to exposure to ultraviolet light or higher energies.  High energy radiation can remove electrons from ions and form hole centers which will not contribute color.  Slides 47 and 48 of Shelby show different colors of silica glasses.  On of ordinary skill in the art would understand the science of hitting a glass with already existing color centers with the necessary wavelength and energy which would be mere optimization to one skilled in the art, would remove electrons from the Ti+3 color centers.  This effect would occur in the color removal made obvious by Goto and furthermore the known scientific existence of the effect of transition metals within silicate glass to one skilled in the art would further make obvious the determination of the proper densities to one skilled in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional ranges taught by Siebers et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Also. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff. 16 USPQ2d 1934 (CCPA1976); In re Malagari. 182 USPQ 549, 553 (CCPA1974) and MPEP 2144.05.
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in the present claims.  Where the prior art Aitken discloses silicate glasses with overlapping ranges of the transition metals and a desire for transparency and clarity one of ordinary skill in the art would be able to determine the proper intensities.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the claimed composition. In re Spada, 911 F.2d 705,15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA1980); In re Swinehart, 439 F.2d 2109,169 USPQ 226 (CCPA1971).
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitken (US 7323426 B2) Goto and Murray as previously cited and further in view of Oshemkov et al. (US 20130209926 A1) referred to as Oshemkov herein after and further evidenced by Truvosa et al. NATURE OF COLOR CENTERS IN SILICATE GLASSES WITH ADDITIONS OF CERIUM AND TITANIUM OXIDES, Glass and Ceramics Translated from Steklo i Keramika, No. 7, pp. 9 – 13, July, 2009 and provided herein and further as evidenced by Shelby, James Glass Processing course provided herein .
	Regarding claims 27-29, the combined teachings of Aitken, Goto and Murray do not specifically disclose the ultraviolet radiation applied in a scanned or stepped manner wherein stepped.
	Oshemkov discloses applying ultraviolet light to alter color centers, via lasers or lamp (at least abstract, [0011]-[0012], [0041]-[0043]) wherein the UV light may be applied by scanning or pulses and further Oshemkov specifically discloses a computer control system to control the intensity of the pulses, pulse duration, energy light to control the color centers [0008] and control said color in various regions of the substrate.  It would be obvious to one skilled in the art to use the invention of Oshemkov as applied 
Additionally, using other sources of UV producing light are considered obvious to one skilled in the art. For example MPEP 2143 states: simple substitution of one known element for another and the results would have been predictable; simple substitution of one known UV producing device for another to yield the predictable result of application of ultraviolet light to change color centers would have been obvious to one skilled in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-31 regarding previously cited reference Klein have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	However; in the interest of compact prosecution Examiner will confront Applicant’s argument that there was no reason to combine Aitken and Goto. Aitken discloses flat panel displays 
In response to Applicant’s argument that Aitken does not identify TiO2 -to impart color on page 7 of the remarks filed 04/28/2020; Aitken discloses that the transition metals may impart color: Any number of modifying oxides may be added as well as transition metals, including titanium, and the effects are well known as stated by Aitken in [0018] including absorption at specific wavelengths. However; Aitken desires the glass to be transparent with specific clarity (at least claims 13-15) as stated above.  
Applicant should note the method claim 17 does not require a step imparting color to the glass.
Also. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff. 16 USPQ2d 1934 (CCPA1976); In re Malagari. 182 USPQ 549, 553 (CCPA1974) and MPEP 2144.05.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Aitken et al. would inherently possess the properties recited in claim 17. See MPEP 2112.
Applicant has not provided any evidence otherwise or amended claims to include any composition that would show otherwise. 
It should be noted that the term “pink hue” does not carry weight in the claims here.  A method of submitting a glass that has Ti+3 color centers to UV radiation with the wavelengths required by claim 17 for the exposure time of claim 17 meets all of the claim limitations.  The specification has not described the “pink hue” in any way than with the Ti+3 color centers. The term “pink hue” is subjective to Klein and Murray provide examples of colors or hues existing in glass as one of ordinary skill in the art 
Applicants’ arguments on page 8 of the remarks filed 04/28/2020 further indicate that Aitken does not disclose TiO2 as a colorant and indicates why would Aitken include titanium oxide as a colorant.  The rejection by no means relies on Aitken to be modified to include titanium oxide as a colorant.
In response to this statement and as emphasized herein, Aitken discloses the claimed glass wherein any number of modifying oxides may be added as well as transition metals, including titanium, and the effects are well known as stated by Aitken in [0018].  Aitken desires transparent glass as recited above and one would be inclined to use the techniques taught by Goto to achieve this desired glass of Aitken.  One skilled in the art is well versed in color centers, as sufficient evidenced has been provided see also [0018] of Aitken, and the inclusion of transition metals may cause such furthermore, Aitken’s disclosure is not limited to the specific embodiments and Applicant has not provided any evidence one skilled in the art would ignore the remaining teachings in the disclosure of Aitken. As noted by Klein and Murray, Truvosa and Shelby and stated in Aitken, the transition metal such as Titanium would be expected to produce color centers.

Conclusion
Applicant's amendment requiring new glass compositions and corresponding bleaching intensities as well as a scanned versus stepped ultraviolet application and devices for emitting said ultraviolet application not previously claimed necessitated the new ground(s) of rejection presented in THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130090402 A1
Koike et al (US 20100323872 A1) [0002] focal depth dependent on intensity and wavelength
US 20140335349 A1 depth/ wavelength/ intensity sources- claim 26
US 20160085145 A1 changing titanium color centers using UV
US 20080260337 A1 different sources of UV light and stepped radiation for coating
US 2005014236 [0014]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741